Citation Nr: 1528991	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-22 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for a heart disorder (claimed as angina).

7.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 1964 to July 1964 and active duty from September 1964 to September 1967.  The Veteran had service in the Republic of Vietnam from August 1965 to August 1966.

These matters come before the Board of Veterans' Appeals (the Board) from February 2011, March 2011 and February 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD and acne have been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

Pursuant to the Veteran's request, a Central Office hearing before a member of the Board was scheduled for March 2015.  However, in a March 2015 statement, the Veteran's representative informed VA of the Veteran's desire to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

The issues of entitlement to service connection for high blood pressure and dizzy spells have been raised by the record in a January 2014 Report of Contact, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for an acquired psychiatric disorder, a skin disorder, angina, and TBI residuals are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The January 2009 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD was not appealed.

2.  The evidence received since the January 2009 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.

3.  The June 2010 rating decision that denied the Veteran's petitions to reopen claims of entitlement to service connection for a bilateral hearing loss disability and a skin disorder was not appealed; however, within the one year appeal period, the Veteran submitted new and material evidence regarding his skin disorder claim.

4.  The evidence received since the June 2010 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.

5.  With respect to the Veteran's bilateral hearing loss claim, the evidence received since the June 2010 rating decision, although new, is redundant in nature, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied the Veteran's petition to reopen his skin disorder claim and claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the January 2009 rating decision; thus, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  As to the skin disorder claim, new and material evidence has been received since the January 2009 rating decision; thus, the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The June 2010 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

5.  No new and material evidence has been added since the June 2010 rating decision that would raise a reasonable possibility of sustaining the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, a letter from VA dated in May 2011 notified the Veteran of how to substantiate a service connection claim.  The letter notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  The letter also provided general notice regarding the evidence and information necessary to reopen the claims (i.e., describes what is meant by new and material evidence).  Therefore, the duty to notify is satisfied.  See Wilson v. Mansfield, 506 F.3d 1055, 1060 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009); see also, VAOPGCPREC 6-2014 (Nov. 21, 2014).

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  Although the Board is remanding other claims for outstanding records, there is no indication that the records in question pertain to the Veteran's claimed hearing loss disability.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.

Petitions to Reopen

In January 1987, the Veteran filed an original claim for service connection for a bilateral hearing loss disability.  The claim was denied in a May 1987 rating decision on the grounds that there was no showing of hearing loss during service or to a compensable degree within one year of discharge from service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

In August 1996, the Veteran filed a claim for service connection for a skin disorder.  An October 1996 rating decision denied the claim on the grounds that the Veteran did not have a skin disorder subject to presumptive service connection due to Agent Orange exposure, and that there was no evidence of his current condition (acne vulgaris) during service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

The Veteran filed a petition to reopen his bilateral hearing loss claim in January 1998.  In a June 1998 letter, the AOJ denied the Veteran's petition on the grounds that new and material evidence had not been submitted.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

In September 2003, the Veteran filed a petition to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and a skin disorder.  A March 2004 rating decision denied the petitions to reopen on the grounds that new and material evidence had not been submitted.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In June 2008, the Veteran filed a petition to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and a skin disorder, and an original service connection claim for PTSD.  A January 2009 rating decision denied the petitions to reopen on the grounds that new and material evidence had not been submitted, and denied the PTSD claim on the grounds that the Veteran's service record did not show evidence of a combat award to corroborate his stressors, nor did his medical records indicate a diagnosis of PTSD.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

In October 2009, the Veteran filed a petition to reopen his previously denied claims of entitlement to service connection for bilateral hearing loss and a skin disorder.  As the Veteran did not assert disagreement with the January 2009 decision, his request to reopen is not a notice of disagreement.  38 C.F.R. § 20.201 (2014).  A June 2010 rating decision denied the petitions to reopen on the grounds that new and material evidence had not been submitted.  The Veteran did not file a Notice of Disagreement (NOD) or assert there was clear and unmistakable error.  However, with respect to the skin disorder claim, the Veteran submitted new and material evidence.  Thus, the decision became final with regard to the hearing loss claim, but not final with respect to the skin disorder claim.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).  

The Veteran filed a petition to reopen his claims in April 2011.  As the Veteran did not assert disagreement with the June 2010 rating decision, the claim to reopen cannot be considered a notice of disagreement.  38 C.F.R. § 20.201 (2014).  A February 2012 rating decision denied the Veteran's petitions on the grounds that no new and material evidence had been submitted.  However, the AOJ reopened the Veteran's PTSD claim in an October 2014 Supplemental Statement of the Case (SSOC), due to the AOJ not discussing a June 2012 VA PTSD examination in its July 2012 SOC.  However, the AOJ denied the PTSD claim on the merits.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  The United States Court of Veterans Appeals concluded in Velez v. Shinseki that "the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' (Boggs, 520 F.3d at 1337 ), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 203.  In this case, the Veteran's current claims for service connection for PTSD, hearing loss, and a skin disorder are based on the same factual basis as the previously denied claims.  Therefore, new and material evidence is necessary to reopen the claim.  In essence, at the time of the January 1987 hearing loss claim, August 1996 skin disorder claim, and January 2008 PTSD claim, the Veteran asserted that he had a hearing loss disability, skin disorder, and PTSD respectively, as a result of his military service.  The Veteran's current claims are based on that same factual premise.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Regarding PTSD, the evidence at the time of the January 2009 rating denial consisted of the claims file, VA medical records, the Veteran's service treatment and personnel records, and a January 2009 memorandum of formal finding on a lack of information required to verify a stressor.  The claim was denied on the grounds that the Veteran's personnel records did not show a combat award to corroborate the stressor, nor did the Veteran's service and post-service treatment records show an Axis I psychiatric diagnosis of PTSD.

Since January 2009, the Veteran submitted statements regarding his reported in-service stressor, and was afforded a VA psychiatric examination in June 2012.  See VA Form 21-4138 dated in May 2011 and VA Form 21-0781 dated in June 2011.  Additionally, VA treatment records were added showing the Veteran had a current diagnosis of "depression / mood disorder."  This evidence, particularly the Veteran's stressor statement, is new, in that it was received after the June 2010 rating decision.  It is also material as it addresses the circumstances surrounding the origin of the Veteran's claimed acquired psychiatric disability.  

As to the skin disorder claim, at the time of the January 2009 denial, the evidence of record consisted of the claims file, VA medical records, and the Veteran's service treatment and personnel records.  The skin disorder petition was denied on the grounds that the Veteran had not submitted evidence showing acne vulgaris during service, or evidence linking his acne vulgaris to service.  Since January 2009, the Veteran submitted a description of his current skin disorder symptoms, for which he had received treatment for over 15 years and resulted in him "break[ing] out like [he] was a leopard."  The Veteran's statement indicates symptoms of a different nature and duration than the previously denied acne vulgaris, and thus triggers the VA's duty to assist.  See Shade, 24 Vet. App. at 118.  Thus, the statement relating such is new and material evidence.  

As to the bilateral hearing loss claim, at the time of the June 2010 denial, the evidence of record consisted of the claims file, VA medical records, and the Veteran's service treatment and personnel records.  The bilateral hearing loss petition was denied on the grounds that the Veteran had not submitted evidence showing he developed hearing loss during service, or evidence linking his present hearing loss to his military service.  Since June 2010, the Veteran submitted a VA Form 21-4138 in which he reported noticing a change in his hearing following his departure from Vietnam.  This statement, although new in the sense that it was received after the June 2010 rating decision, is not "new and material" in that it is cumulative of evidence already of record.  Specifically, the Veteran's assertion regarding his change in hearing was previously added to the record in a January 1998 statement in which the Veteran wrote he noticed his hearing had worsened after he left Vietnam in 1966.  As such, the statement is not new and material evidence.

In sum, new and material evidence has not been received for the Veteran's bilateral hearing loss claim and therefore the petition to reopen is denied.  However, as new and material evidence has been received for the acquired psychiatric disorder and skin disorder claims, reopening of those claims is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2014).  As discussed further below, additional development is required before adjudicating the acquired psychiatric disorder and skin disorder claims.


ORDER

New and material evidence having not been received, reopening of the previously denied claim of entitlement to service connection for a bilateral hearing loss disability is denied.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for PTSD is granted.

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a skin disorder is granted.


REMAND

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  In a September 2011 statement, the Veteran reported receiving treatment for his claimed angina on or about June 15, 2011.  However, the VA treatment records on file show no primary care treatment for his claimed angina on or about that date.  Additionally, during his June 2012 VA PTSD examination, the Veteran indicated that at some point in 1979 he saw a psychiatrist for memory and concentration problems following a car accident.  However, records of this treatment are not in the claims file.  Because the aforementioned records are relevant to his claims, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Moreover, the Veteran has alleged that his reported PTSD stems from an in-service personal assault.  See May and June 2011 statements.  Credible supporting evidence is required to corroborate the reported in-service personal assault stressor, such as evidence of behavioral changes following the assault.  See 38 C.F.R. § 3.304(f) (2014).  Thus, the Board finds that he should be provided with a personal assault stressor notice letter pursuant to 38 C.F.R. § 3.304(f)(5) (2014).

With respect to his claim for an acquired psychiatric disorder, the Veteran was afforded a VA examination in June 2012 after which he was diagnosed with alcohol dependence.  The examiner reported that while the Veteran had symptoms of PTSD, he did not meet the full criteria for such a diagnosis as set forth in the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  The examiner indicated that the Veteran had no other Axis I diagnoses.  However, a VA treatment record from July 2011 shows a diagnosis of depression and mood disorder.  Additionally, in describing the Veteran's current mental status, the examiner reported that the Veteran's memory and attention appeared grossly intact, but later stated that he had mild memory loss and difficulty concentrating.  The examiner provided no explanation for the inconsistency of his findings.  In light of the foregoing, a new VA examination is needed to diagnose and determine the etiology of any current acquired psychiatric disorders.  

Relatedly, the Board notes the Veteran has not been afforded a VA examination for his claimed TBI or skin disorders.  VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  For secondary service connection claims, a service-connected disability replaces the in-service element.  See 38 C.F.R. § 3.310 (2014).

The Veteran's service treatment records are silent for any explicit evidence of a traumatic brain injury.  However, in describing one of his asserted in-service stressors, the Veteran stated that his head was beaten during an altercation with fellow service members while in Vietnam.  The Veteran's current treatment records show he has complaints of depression, memory loss, dizziness, and difficulty concentrating.  Additionally, he asserts that any TBI residuals are related to service.  See March 2015 Appellate Brief.  

As to a skin disorder, the Veteran's service treatment records show he was treated for a rash in July 1966, and treatment records from June 2011 show a diagnosis of tinea versicolor.  Moreover, the Veteran has asserted that he believes his skin disorder is related to service.  See March 2015 Appellate Brief.  See August 1996 claim.  

Therefore, because the Board lacks sufficient competent medical evidence to render a decision on these claims, a remand is warranted to afford the Veteran VA examinations with respect to these claims.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, pursuant to 38 C.F.R. § 3.304(f)(5) (2014) and request that the Veteran complete and return the form.

2.  Take appropriate steps to contact the Veteran in order to request that he provide the name and address of any VA or non-VA healthcare provider who has treated him for his claimed acquired psychiatric disorder, skin disorder, and TBI disabilities since service, to include the psychiatrist the Veteran reported seeing for memory and concentration difficulties and the facility where he was treated in June 2011 for the claimed heart disability.

3.  Thereafter, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately April 2011.

b)  For PTSD, if diagnosed, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) a result of the fear of hostile military or terrorist activity.  If not, is it at least as likely as not that the Veteran's reported in-service assault by fellow service members actually occurred, and if so, whether the Veteran's PTSD is etiologically related to that reported in-service stressor.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

c)  For each acquired psychiatric disorder identified, other than PTSD, proffer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The examiner's attention is directed to the May and June 2011 statements regarding the Veteran's reported personal assault stressor event, and his July 2011 VA diagnosis of depression and mood disorder.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, the Veteran should be afforded a TBI examination, and the entire claims file should be made available to the examiner for review, to include a copy of this remand.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions and service personnel records, and also undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an assessment of whether the Veteran has TBI residuals that are at least as likely as not (50 percent or greater probability) related to service.  The examiner's attention is directed to the Veteran's report that his head was injured in Vietnam.  See statements dated May 25, 2011 and June 30, 2011. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed skin disorder.  Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a)  Identify any skin disorder that is currently manifested or is indicated in the evidence of record at any time from approximately April 2011.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin disorder is related to active service, to include presumed exposure to Agent Orange during service in Vietnam.

The examiner's attention is directed to the June 1966 service treatment records showing treatment for a rash.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Thereafter, ensure any other development deemed warranted is performed and readjudicate the Veteran's claims.  If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


